DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S NOTE
Claim 7 recites the term “substantially intermediate” in the limitation, “wherein the third direction is a direction substantially intermediate between the first direction and the second direction.” Section 2173.05 (b) of the MPEP provides guidance on the term “substantially” when it states: 
D. "Substantially" The term "substantially" is often used in conjunction with another term to describe a particular characteristic of the claimed invention. It is a broad term. In reNehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960). The court held that the limitation "to substantially increase the efficiency of the compound as a copper extractant" was definite in view of the general guidelines contained in the specification. In reMattison, 509 F.2d 563, 184 USPQ 484 (CCPA 1975). The court held that the limitation "which produces substantially equal E and H plane illumination patterns" was definite because one of ordinary skill in the art would know what was meant by "substantially equal." Andrew Corp.v.Gabriel Electronics, 847 F.2d 819, 6 USPQ2d 2010 (Fed. Cir. 1988).
Therefore, the examiner has interpreted the term “substantially intermediate” in claim 7 to mean somewhere in the middle between the first direction and the second direction. 

Claim Objections
Claim 12 objected to because of the following informalities:  
Claim 12 recites the limitation, “a fifth direction” which is not disclosed in the specification or the drawings. This claim language should be corrected to provide clarity as to what is exactly clamed since it is unclear where the “fifth direction” exists.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-6,8,9,11,12,17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 9917355 B1). 
Regarding claim 1, Lee discloses
A radar system which detects positions of targets existing in mutually- separated areas in first and second directions outside the radar system (Col. 1, lines 9-14, “The present disclosure relates to vehicular radar systems and, in particular, to a vehicular radar system having multiple end-fire antenna arrays stacked above each other for performing a volumetric scan and multiple end-fire antenna arrays oriented in different directions to increase a field of view of the vehicular radar systems.”; FIG. 5 depicts the mutually-separated areas of multiple directions outside the radar system), 
the radar system (Fig. 5, element 500, “vehicular radar system”) comprising: 
a circuit board (Fig. 5, element 501, “PCB”) whose board surface is arranged parallel with the first and the second directions (Col. 8, lines 42-45, “The radar subsystem 304 and the radar subsystem 406, including their components, are each positioned on the PCB 206. The PCB 206 is positioned along a plane that is parallel to the W-L plane.”; therefore, as shown in FIG. 5 the PCB is also positioned parallel to the W-L plane); 
a first transmitting antenna unit (Fig. 5; element 508) arranged in an end portion area of the circuit board facing in the first direction, which transmits a first transmission wave in the first direction (Fig. 5 depicts the first transmitting antenna unit 508 arranged at an end portion of the PCB facing a first direction); 
a second transmitting antenna unit (Fig. 5; element 512) arranged in an end portion area of the circuit board facing in the second direction, which transmits a second transmission wave in the second direction (Fig. 5 depicts the second transmitting antenna unit 512 arranged at an end portion of the PCB facing a second direction); and 
a receiving antenna unit (Fig. 5, element 510; Col. 2, lines 36-41, “The RFIC is designed to receive signals from the plurality of end-fire antennas and to control the plurality of end-fire antennas to scan for objects in the first direction, the second direction, and between the first direction and the second direction by transmitting signals of varying phases to the plurality of end-fire antennas.”; therefore, the radar sub-systems include transmission and reception) arranged in an end portion area of the circuit board facing in a third direction between the first direction and the second direction (FIG. 5 depicts element 510 facing a third direction between the first and second direction), and including a plurality of antenna elements arranged in a line in a direction orthogonal to the third direction (Fig. 5 depicts the plurality of antenna elements for receiver 510 arranged in a line orthogonal to the third direction), which receives reflection waves corresponding to the first and second transmission waves (Col. 8, lines 13-18, “When the beam reaches an object away from the radar subsystem 304, the beam may reflect from the object and travel towards the radar subsystem 304. The reflected beam may be received by the end-fire antennas 302 and/or other end-fire antennas and may be transmitted from the antennas to the RFIC 300.”).

Regarding claim 2, Lee further discloses 
The radar system according to Claim 1, wherein an angle between the first direction and the second direction is 60o or more but 120o or less (FIG. 5 depicts the angel between the first direction and the second direction to be 120o; Col. 10, lines 27-24, “In some embodiments, each of the radar subsystems may be capable of scanning 120 degrees along the L-W plane. The vehicular radar system 500 may be designed such that the first direction 520, the second direction 522, and the third direction 524 are each separated by 120 degrees along the L-W plane. This orientation of the antenna arrays allows the vehicular radar system 500 to perform a volumetric scan in 360 degrees about the L-W plane.”).

Regarding claim 3, Lee further discloses  
The radar system according to Claim 1, wherein the first transmitting antenna unit includes an antenna element whose directivity direction is the first direction (Fig. 2D depicts one of the end-fire antennas to have a beam 238 that propagates in a first direction).

Regarding claim 4, Lee further discloses  
The radar system according to Claim 1, wherein the second transmitting antenna unit includes an antenna element whose directivity direction is the second direction (Fig. 2D depicts one of the end-fire antennas to have a beam 238 that propagates in a first direction and looking at Fig. 5 the same configuration is established for the second transmitting antenna unit, therefore, the transmitting antenna element in the second transmitting antenna unit has directivity direction in the second direction).

Regarding claim 5, Lee further discloses  
The radar system according to Claim 1, wherein the first transmitting antenna unit, the second transmitting antenna unit and the receiving antenna unit are each made of a conductor pattern formed in the circuit board (See FIG. 5 and Col. 10, lines 3-18, “The first radar subsystem 503 includes a first end-fire antenna array 508 and a first RFIC 514. The first end-fire antenna array 508 is oriented in a first direction 520 along the L-W plane. The second radar subsystem 505 includes a second end-fire antenna array 510 and a second RFIC 516. The second end-fire antenna array 510 is oriented in a second direction 522 along the L-W plane. The third radar subsystem 507 includes a third end-fire antenna array 512 and a third RFIC 518. The third end-fire antenna array 512 is oriented in a third direction 524 along the L-W plane. Each of the first radar subsystem 503, the second radar subsystem 505, and the third radar subsystem 507 may be printed on a single PCB 501. In some embodiments, the first radar subsystem 503, the second radar subsystem 505, and the third radar subsystem 507 may be printed on separate PCBs.”; therefore as all three radar subsystems may be printed on a single PCB, the single PCB would contain the conductor patterns for each of the sub-systems to be oriented in their respective directions).

Regarding claim 6, Lee further discloses 
The radar system according to Claim 5, wherein the first transmitting antenna unit, the second transmitting antenna unit and the receiving antenna unit are each formed of an end-fire array antenna (Col. 10, lines 3-12, “The first radar subsystem 503 includes a first end-fire antenna array 508 and a first RFIC 514. The first end-fire antenna array 508 is oriented in a first direction 520 along the L-W plane. The second radar subsystem 505 includes a second end-fire antenna array 510 and a second RFIC 516. The second end-fire antenna array 510 is oriented in a second direction 522 along the L-W plane. The third radar subsystem 507 includes a third end-fire antenna array 512 and a third RFIC 518. The third end-fire antenna array 512 is oriented in a third direction 524 along the L-W plane.”).

Regarding claim 7, Lee further discloses
The radar system according to Claim 1, wherein the third direction is a direction substantially intermediate between the first direction and the second direction (Fig. 5 depicts the third direction to be “substantially intermediate” between the first direction and the second direction). 

Regarding claim 8, Lee further discloses 
The radar system according to Claim 1, wherein the third direction tilts to the first direction and farther from the second direction (Fig. 5 depicts antenna elements for 510 which tilt in the first direction farther from the second direction).

Regarding claim 9, Lee further discloses  
The radar system according to Claim 1, wherein the first transmitting antenna unit includes a plurality of antenna elements arranged in a line in a direction orthogonal to the first direction. (Col. 8 lines, 6-12, “The RFIC 300 may control the plurality of end-fire antennas 302 to transmit one or more radar beam. For example, at least some of the signals transmitted by the RFIC 300 to each of the plurality of end-fire antennas 302 may have a different phase. When the signals have a different phase and are transmitted into the atmosphere, the combined signals form a radar beam.”; therefore, the statement “at least some of the signals transmitted by the RFIC 300 to each of the plurality of end-fire antennas 302 may have a different phase” indicates that at least some of the signals may also have the same phase, which would make it inherent that the multiple antenna elements are arranged in a line with equal spacing/pitch and would be orthogonal to the first direction. See Figs. 3 and 4 )

Regarding claim 11, Lee further discloses 
The radar system according to Claim 9, wherein the plurality of antenna elements in the first transmitting antenna unit include first and second antenna elements branched from a power feeding point and connected to each other (FIG. 3 depicts the plurality of antenna elements branched from an RFIC, 300, and connected to each other), a length of a line from the power feeding point to a position where the line is connected to the first antenna element and a length of a line from the power feeding point to a position where the line is connected to the second antenna element being adjusted such that phases respectively depending on the lines connected to the first and second antenna elements are the same as each other (Col. 8 lines, 6-12, “The RFIC 300 may control the plurality of end-fire antennas 302 to transmit one or more radar beam. For example, at least some of the signals transmitted by the RFIC 300 to each of the plurality of end-fire antennas 302 may have a different phase. When the signals have a different phase and are transmitted into the atmosphere, the combined signals form a radar beam.”; therefore, the statement “at least some of the signals transmitted by the RFIC 300 to each of the plurality of end-fire antennas 302 may have a different phase” indicates that at least some of the signals may also have the same phase, which would make it inherent that the multiple antenna elements are arranged in a line with equal spacing and equal length for each line).

Regarding claim 12, Lee further discloses 
The radar system according to Claim 1, wherein the second transmitting antenna unit includes a plurality of antenna elements arranged in a line in a direction orthogonal to a fifth direction between the first direction and the second direction (Fig. 5 depicts a second transmitting antenna unit, 512, where end fire antennas at the ends of the antenna unit have a different pitch than the end fire antenna elements in the middle of the antenna unit, therefore, the end fire antenna elements with different pitch angles are arranged in a line in a direction orthogonal to  a “fifth” direction, which is a direction between the first and second direction; Col. 8 lines, 6-12, “The RFIC 300 may control the plurality of end-fire antennas 302 to transmit one or more radar beam. For example, at least some of the signals transmitted by the RFIC 300 to each of the plurality of end-fire antennas 302 may have a different phase. When the signals have a different phase and are transmitted into the atmosphere, the combined signals form a radar beam.”).

    PNG
    media_image1.png
    677
    577
    media_image1.png
    Greyscale


Regarding claim 17, Lee further discloses
The radar system according to Claim 1, installed in a vehicle, which detects an object in an area in a rear of the vehicle and detects an object in an area at a side of the vehicle (FIG. 1 depicts the radar to be installed in a vehicle and the field of view of detection includes an area in the rear of the vehicle and an area on the side of the vehicle).

Regarding claim 18, Lee discloses 
A radar system which detects positions of targets existing in mutually- separated areas in first and second directions outside the radar system (Col. 1, lines 9-14, “The present disclosure relates to vehicular radar systems and, in particular, to a vehicular radar system having multiple end-fire antenna arrays stacked above each other for performing a volumetric scan and multiple end-fire antenna arrays oriented in different directions to increase a field of view of the vehicular radar systems.”; FIG. 5 depicts the mutually-separated areas of multiple directions outside the radar system), 
the radar system comprising (5, element 500, “vehicular radar system”): 
a circuit board (Fig. 5, element 501, “PCB”) whose board surface is arranged parallel with the first and the second directions (Col. 8, lines 42-45, “The radar subsystem 304 and the radar subsystem 406, including their components, are each positioned on the PCB 206. The PCB 206 is positioned along a plane that is parallel to the W-L plane.”; therefore, as shown in FIG. 5 the PCB is also positioned parallel to the W-L plane); 
a transmitting antenna unit(Fig. 5; element 508) arranged in an end portion area of the circuit board facing in a third direction between the first direction and the second direction (Fig. 5 depicts the first transmitting antenna unit 508 arranged at an end portion of the PCB facing a third direction, 520, between a first and second directions, 522 and 524 respectively), and including a plurality of antenna elements arranged in a line in a direction orthogonal to the third direction (Fig. 5 depicts the plurality of antenna elements for 508 arranged in a line orthogonal to the third direction; Fig. 3 for more clarity and close-up view), which transmits a first transmission wave and a second transmission wave in the first and second directions (Col. 2, lines 11-17, “The vehicular radar system also includes at least one radio frequency integrated circuit (RFIC) coupled to the plurality of end-fire antennas and designed to control the plurality of end-fire antennas to scan for objects in the first direction, the second direction, and between the first direction and the second direction by transmitting signals of varying phases to the plurality of end-fire antennas. “ and Col. 9, lines 44-61 “In some embodiments, fewer RFICs may be included in the vehicular radar system 102. For example, the first two direction radar board 400 may include a single RFIC coupled to the first end-fire antenna array 200 and the second end-fire antenna array 408. Each of the second two direction radar board 402 and the third two direction radar board 404 may have a single RFIC as well. As another example, the vehicular radar system 102 may include a first RFIC coupled to the end-fire antenna array 200 and the corresponding end-fire antenna arrays of the second two direction radar board 402 and the third two direction radar board 404. The vehicular radar system 102 may also include a second RFIC coupled to the end-fire antenna array 408 and the corresponding end-fire antenna arrays of the second two direction radar board 402 and the third two direction radar board 404. As yet another example, the vehicular radar system 102 may include a single RFIC coupled to all of the end-fire antenna arrays.”), respectively; 
a first receiving antenna unit arranged in an end portion area of the circuit board facing in the first direction (FIG. 5, element 510), which receives a reflection wave corresponding to the first transmission wave (Col. 2, lines 36-41, “The RFIC is designed to receive signals from the plurality of end-fire antennas and to control the plurality of end-fire antennas to scan for objects in the first direction, the second direction, and between the first direction and the second direction by transmitting signals of varying phases to the plurality of end-fire antennas.”); and 
a second receiving antenna unit arranged in an end portion area of the circuit board facing in the second direction (FIG. 5, element 512), which receives a reflection wave corresponding to the second transmission wave (Col. 2, lines 36-41, “The RFIC is designed to receive signals from the plurality of end-fire antennas and to control the plurality of end-fire antennas to scan for objects in the first direction, the second direction, and between the first direction and the second direction by transmitting signals of varying phases to the plurality of end-fire antennas.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 9917355 B1) in view of SCHMALENBERG (US 20130088393 A1).
Regarding claim 10, Lee discloses 
The radar system according to Claim 9. However, Lee fails to specifically disclose, wherein a pitch of the plurality of antenna elements in the first transmitting antenna unit is set different from a pitch of the plurality of antenna elements in the receiving antenna unit which is viewed from the first direction.
SCHMALENBERG discloses, 
wherein a pitch of the plurality of antenna elements in the first transmitting antenna unit is set different from a pitch of the plurality of antenna elements in the receiving antenna unit which is viewed from the first direction (Paragraph 0038, “The received signal of the radar system is the product of the patterns generated by the transmit and receive antenna arrays. By spacing out the elements of the receive array, for example beyond .lamda./2 (e.g. antenna pitch &gt;0.6 .lamda.) the antenna beam performance is improved, especially the gain and angular beam width. This approach may be used with either or both the transmit or receive beams.”). 

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Lee with SCHMALENBERG to incorporate the feature of: wherein a pitch of the plurality of antenna elements in the first transmitting antenna unit is set different from a pitch of the plurality of antenna elements in the receiving antenna unit which is viewed from the first direction. Both Lee and SCHMALENBERG are considered analogous arts to the instant application as they both disclose vehicular radar systems to detect objects in different fields of view. However, Lee fails to specifically disclose, wherein a pitch of the plurality of antenna elements in the first transmitting antenna unit is set different from a pitch of the plurality of antenna elements in the receiving antenna unit which is viewed from the first direction. SCHMALENBERG discloses this feature when it states that the antenna elements of the receiving array can be spaced out to change their pitch in relation to the transmitter antenna elements. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify Lee with SCHMALENBERG to incorporate the feature mentioned above. The incorporation of such a feature would allow for adjustments to the transmission and reception of radar beams to achieve desired results which would lead to a more efficient system. 

Claims 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 9917355 B1) in view of SCHOEBERL (DE 102007036262 A1, citations corresponding to provided English translation copy).
Regarding claim 13, Lee discloses 
The radar system according to Claim 1. However, Lee fails to disclose, further comprising a dielectric lens arranged in a way that separates the first transmitting antenna unit, the second transmitting antenna unit and the receiving antenna unit from an area outside the radar system, which narrows beams of the first and second transmission waves and sends out the narrowed beams to the outside of the radar system.
SCHOEBERL discloses, 
further comprising a dielectric lens arranged in a way that separates the first transmitting antenna unit, the second transmitting antenna unit and the receiving antenna unit from an area outside the radar system (Paragraph 0034, “7 shows a schematic section through a radar sensor, which.h after the in 6 constructed principle is constructed. The antenna elements 10 and the supply and evaluation circuit 22 are on a common board 26 arranged on the with the help of spacers 28 the cylindrical lens 18 is fixed so as to be a suitable distance to each of the antenna elements 10 having. The cylindrical lens 18 serves here as well as cover for the antenna elements 10 and the other high-frequency components on the board 26 and thus enables a compact construction of the radar sensor.”), which narrows beams of the first and second transmission waves and sends out the narrowed beams to the outside of the radar system (Fig. 6 and 7 shows the beams are narrowed out the radar system).

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Lee with SCHOEBERL to incorporate the feature of: further comprising a dielectric lens arranged in a way that separates the first transmitting antenna unit, the second transmitting antenna unit and the receiving antenna unit from an area outside the radar system, which narrows beams of the first and second transmission waves and sends out the narrowed beams to the outside of the radar system. Both Lee and SCHOEBERL are considered analogous arts to the instant application as both disclose vehicular radar systems to detect objects in different fields of view. However, Lee fails to specifically disclose, further comprising a dielectric lens arranged in a way that separates the first transmitting antenna unit, the second transmitting antenna unit and the receiving antenna unit from an area outside the radar system, which narrows beams of the first and second transmission waves and sends out the narrowed beams to the outside of the radar system. SCHOEBERL discloses this feature in Figs. 6 and 6 which shows that the dielectric lens is arranged in a way to separate the radar antenna elements from the outside. It would be obvious to have this lens configuration for each of the radar subsystems as disclosed by Lee as they are all serving the same purpose of focusing the radar beams in a specific direction. Fig. 6 also shows the narrowed beams getting transmitted to the outside. Therefore it would have been obvious to someone in the art to modify Lee with SCHOEBERL to incporation the feature mentioned above. The incorporation of such a feature would lead to a more efficient system as it allows for a more specified design to lead to desired results. 

Regarding claim 14, the combination of Lee and SCHOEBERL discloses 
The radar system according to Claim 13. However, Lee fails to disclose, wherein at any position of the dielectric lens in a direction of extension of the dielectric lens, a side cross section of the dielectric lens is formed in substantially the same convex shape.
SCHOEBERL discloses, 
 wherein at any position of the dielectric lens in a direction of extension of the dielectric lens, a side cross section of the dielectric lens is formed in substantially the same convex shape (see FIG. 8 which depicts the side cross section of the dielectric lens is formed in substantially the same convex shape).

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Lee with SCHOEBERL to incorporate the feature of: wherein at any position of the dielectric lens in a direction of extension of the dielectric lens, a side cross section of the dielectric lens is formed in substantially the same convex shape. Both Lee and SCHOEBERL are considered analogous arts to the instant application as both disclose vehicular radar systems to detect objects in different fields of view. However, Lee fails to specifically disclose, wherein at any position of the dielectric lens in a direction of extension of the dielectric lens, a side cross section of the dielectric lens is formed in substantially the same convex shape. SCHOEBERL discloses this feature in Fig 8 which depicts the side cross section of the dielectric lens is formed in substantially the same convex shape. Therefore it would have been obvious to someone in the art to modify Lee with SCHOEBERL to incporation the feature mentioned above. The incorporation of such a feature would lead to a more efficient system as it allows for a more specified design to lead to desired results. 

Regarding claim 15, Lee discloses
The radar system according to Claim 1. However, Lee fails to specifically disclose, further comprising a dielectric lens arranged in a position away from the first transmitting antenna unit in the first direction, which narrows a beam of the first transmission wave and sends out the narrowed beam to an outside of the radar system, wherein the dielectric lens is formed in such a dome shape that a front surface of the dielectric lens in the first direction curves out.
SCHOEBERL discloses, 
 further comprising a dielectric lens arranged in a position away from the first transmitting antenna unit in the first direction, which narrows a beam of the first transmission wave and sends out the narrowed beam to an outside of the radar system (Paragraph 0034, “7 shows a schematic section through a radar sensor, which after the in 6 constructed principle is constructed. The antenna elements 10 and the supply and evaluation circuit 22 are on a common board 26 arranged on the with the help of spacers 28 the cylindrical lens 18 is fixed so as to be a suitable distance to each of the antenna elements 10 having. The cylindrical lens 18 serves here as well as cover for the antenna elements 10 and the other high-frequency components on the board 26 and thus enables a compact construction of the radar sensor.”; Fig. 6 shows the narrow beams being sent to the outside of the radar system), wherein the dielectric lens is formed in such a dome shape that a front surface of the dielectric lens in the first direction curves out (Fig. 7 shows the dielectric lens is formed in a dome shape and the front surface in the first direction curves out).

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Lee with SCHOEBERL to incorporate the feature of: further comprising a dielectric lens arranged in a position away from the first transmitting antenna unit in the first direction, which narrows a beam of the first transmission wave and sends out the narrowed beam to an outside of the radar system, wherein the dielectric lens is formed in such a dome shape that a front surface of the dielectric lens in the first direction curves out. Both Lee and SCHOEBERL are considered analogous arts to the instant application as both disclose vehicular radar systems to detect objects in different fields of view. However, Lee fails to specifically disclose, further comprising a dielectric lens arranged in a position away from the first transmitting antenna unit in the first direction, which narrows a beam of the first transmission wave and sends out the narrowed beam to an outside of the radar system, wherein the dielectric lens is formed in such a dome shape that a front surface of the dielectric lens in the first direction curves out. SCHOEBERL discloses this feature in Figs. 6 and 7. Therefore it would have been obvious to someone in the art to modify Lee with SCHOEBERL to incporation the feature mentioned above. The incorporation of such a feature would lead to a more efficient system as it allows for a more specified design to lead to desired results. 

Regarding claim 16, the combination of Lee and SCHOEBERL discloses
The radar system according to Claim 15. However, Lee fails to disclose, further comprising a second dielectric lens arranged in a way that separates the second transmitting antenna unit and the receiving antenna unit from an area outside the radar system, which narrows a beam of the second transmission wave and sends out the narrowed beam to the outside of the radar system.
SCHOEBERL discloses, 
 further comprising a second dielectric lens arranged in a way that separates the second transmitting antenna unit and the receiving antenna unit from an area outside the radar system (Paragraph 0034, “7 shows a schematic section through a radar sensor, which after the in 6 constructed principle is constructed. The antenna elements 10 and the supply and evaluation circuit 22 are on a common board 26 arranged on the with the help of spacers 28 the cylindrical lens 18 is fixed so as to be a suitable distance to each of the antenna elements 10 having. The cylindrical lens 18 serves here as well as cover for the antenna elements 10 and the other high-frequency components on the board 26 and thus enables a compact construction of the radar sensor.”), which narrows a beam of the second transmission wave and sends out the narrowed beam to the outside of the radar system (Fig. 6 and 7 shows the beams are narrowed out the radar system).

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Lee with SCHOEBERL to incorporate the feature of: further comprising a second dielectric lens arranged in a way that separates the second transmitting antenna unit and the receiving antenna unit from an area outside the radar system, which narrows a beam of the second transmission wave and sends out the narrowed beam to the outside of the radar system. Both Lee and SCHOEBERL are considered analogous arts to the instant application as both disclose vehicular radar systems to detect objects in different fields of view. However, Lee fails to specifically disclose, further comprising a second dielectric lens arranged in a way that separates the second transmitting antenna unit and the receiving antenna unit from an area outside the radar system, which narrows a beam of the second transmission wave and sends out the narrowed beam to the outside of the radar system. SCHOEBERL discloses this feature in Figs. 6 and 7. Therefore it would have been obvious to someone in the art to modify Lee with SCHOEBERL to incporation the feature mentioned above. The incorporation of such a feature would lead to a more efficient system as it allows for a more specified design to lead to desired results. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Akira (US 20170187102 A1) is considered analogous art as it discloses a vehicular radar device with antenna elements having similar and different pitches. Akira discloses in paragraph 0035, “In FIG. 4B, the three receiving antennas 215 included in the second antenna array 217 are marked with diagonal hatching. The three receiving antennas 215 in the second antenna array 217 are aligned with a constant second pitch P2 that is different from the first pitch P1 in the second alignment direction. The second pitch P2 is smaller than the first pitch P1. The first antenna array 216 and the second antenna array 217 share the middle receiving antenna 215. That is, one receiving antenna 215 included in the first antenna array 216 serves also as one of the receiving antennas 215 in the second antenna array 217.”
SHINODA (US 20090267822 A1) is considered analogous art as it discloses a radar system that can be mounted on a vehicle with different beam and gain patterns disclosed. Fig. 2B discloses a third direction which is “substantially intermediate” a first and second direction. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648